DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
FIG. 7A, FIG. 7B, and FIG. 7C, should all be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Support for this objection may be found on page 21, para. 3-4 of the present specification that states “the up-scaled images presented through FIGS. 7A to 7C are result images using the existing super-resolution neural networks, ands are presented as comparative examples for the exemplary embodiments of the present disclosure.” Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Specifically, the claim limitations (1) “selecting an orientation-specified neural network or an orientation-non-specified neural network according to the directivity of the patch” and (2) “obtaining a super resolution image by combing one or more patches output from the orientation-specified neural network and the orientation-non-specified neural network” are indefinite because (1) is a decision-making step to either use one neural network or the other, while (2) is combining outputs from both of the neural networks; the claim limitations (1) and (2) are inconsistent with one another; it is confusing how both neural networks outputs can be combined to obtain a super-resolution image if a decision is made to select only one of the neural networks based on the directivity of the patch and to apply only the single selected neural network to the patch. Further, regarding the claim limitations (1) and (2), it is unknown whether if “the patch” inputted into both neural networks are different or are the same patch as “one or more patches”; it is unknown what patch the non-selected neural network is applied to.
Claims 1 and 12 recite the limitations "the patch.”  There is insufficient antecedent basis for this limitation in the claim. The limitation is introduced as “each patch” which are a plurality of patches in the up-scaled image. The limitation “the patch” does not delineate which patch of the plurality of patches is being referred to. 
Claims 2-10 and 13-20 respectively, do not cure the deficiencies of claims 1 and 12. Corrections are requested.
Summary
Due to the lack of clarity and indefiniteness of the claims, the examiner cannot set forth a proper prior art rejection. Examiner proposes the following prior art as similar to the invention: NPL "Image super-resolution using deep convolutional networks." IEEE transactions on pattern analysis and machine intelligence 38.2 (2015): 295-307 (Dong et al.) (hereinafter Dong).
Dong teaches 

    PNG
    media_image1.png
    325
    849
    media_image1.png
    Greyscale
 
(Dong, page 3159, abstract);

    PNG
    media_image2.png
    377
    994
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    300
    488
    media_image3.png
    Greyscale
 
(Dong, page 31961, para, 2).
	Dong fails to teach
	selecting an orientation-specified neural network or an orientation-non-specified neural network according to the directivity of the patch.
	Examiner recommends fixing the above described 112(b) indefiniteness issues with claims 1 and 12 so the claim limitations may be adequately addressed in a prior art rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662